Citation Nr: 1502503	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  07-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for depression for accrued benefits purposes.

2.  Entitlement to service connection for type II diabetes mellitus for accrued benefits purposes.

3.  Entitlement to service connection for diabetic peripheral neuropathy for accrued benefits purposes.

4.  Entitlement to service connection for diabetic nephropathy for accrued benefits purposes.

5.  Entitlement to service connection for diabetic gastronitis for accrued benefits purposes.

6.  Entitlement to service connection for congestive heart failure for accrued benefits purposes.

7.  Entitlement to service connection for hypertension for accrued benefits purposes.

8.  Entitlement to service connection for blindness for accrued benefits purposes.

9.  Entitlement to service connection for chronic hay fever for accrued benefits purposes.

10.  Entitlement to service connection for hernia for accrued benefits purposes.

11.  Entitlement to service connection for arthritis for accrued benefits purposes.

12.  Entitlement to service connection for a back disability for accrued benefits purposes.

13.  Entitlement to special monthly pension for accrued benefits purposes.

14.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter
ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to August 1976 and June 1983 to November 1986.  He also had a period of United States Marine Corps Reserve duty from July 1991 to June 1996.  He died in September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada.  

By rating action in March 2007, the RO denied the Veteran's claims of entitlement to service connection for diabetes mellitus, depression, diabetic gastronitis, blindness, congestive heart failure, diabetic peripheral neuropathy, diabetic nephropathy, arthritis, chronic hay fever, hypertension, and hernia.  The RO also denied a claim of entitlement to special monthly pension.  Subsequently, in a March 2008 rating action, the RO denied service connection for low back pain with arthritis.  The Veteran perfected a timely appeal to those decisions.  

By rating action dated in June 2009, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating.  However, that rating action confirmed its previous denial of service connection for low back pain with arthritis.  

Unfortunately, during the course of the appeal, the Veteran died in September 2009.  The domestic partner of the Veteran who is the Custodian of the Veteran's daughter filed a request to have the daughter be substituted as the appellant, and filed claims for dependency and indemnity compensation (DIC) and accrued benefits in September and November 2009.  

By rating action dated in February 2010, service connection for back pain and arthritis for accrued benefits purposes; and for the cause of the Veteran's death were denied.  The appellant perfected a timely appeal to that decision.  

In August 2013, the domestic partner of the Veteran who is the Custodian of the Veteran's daughter and his daughter provided testimony at a video conference hearing before the undersigned Acting Veteran's Law Judge.  A transcript of this hearing is of record.  

In November 2013, the Board remanded the case for further development.  Following the requested development, a Supplemental Statement of the Case was issued in June 2014.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  The Veteran died in September 2009 during the pendency of this appeal, and his domestic partner filed a timely request to have his daughter be substituted as the appellant in his place.  

2.  The death certificate shows that the Veteran died in September 2009, at the age of 51; the immediate cause of death was reported as end-stage renal disease.  No other significant condition contributing to his death was reported on the death certificate.  No autopsy was performed.  

3.  At the time of the Veteran's death, service connection had been established for PTSD, which was rated as 30 percent disabling.  

4.  The Veteran's fatal end-stage renal disease was not manifested in service or within the first year after discharge, and there is no probative evidence of a causal connection between renal disease and his period of active service.  

5.  The Veteran's service-connected disability was not a principal or contributory cause of death.  

6.  Depression was not manifested during service and is not otherwise related to the Veteran's period of active service.  

7.  The competent medical evidence of record does not demonstrate that the Veteran incurred or aggravated diabetes mellitus during inactive duty (INACDUTRA), active duty for training (ACTDUTRA), or active duty, nor may it be so presumed.  

8.  The Veteran's hypertension was not diagnosed within one year of discharge from active service, or for many years thereafter; and none of the medical evidence of record relates his hypertension to service or his service-connected disability.  

9.  Peripheral neuropathy, diabetic nephropathy, diabetic gastronitis, blindness, and congestive heart failure were not manifested during the Veteran's INACDUTRA, ACTDUTRA, or active duty, or for many years thereafter, nor are they otherwise causally related to such service or a service-connected disability.  

10.  At no time during the appeal period has a diagnosis of a hernia been shown.  

11.  At no time during the appeal period has a diagnosis of chronic hay fever been shown.  

12.  There is no medical evidence demonstrating arthritis during service or at any time thereafter.  

13.  The Veteran had less than 90 days of active wartime service, and was not discharged from such service by reason of adjudged service-connected disability.  


CONCLUSIONS OF LAW

1.  End-stage renal disease was not incurred or aggravated in service, nor may it be presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014). 

3.  Depression was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.1000 (2013).  

4.  Diabetes mellitus was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.1000 (2014).  

5.  Diabetic peripheral neuropathy was not incurred in or aggravated by active service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).

6.  Diabetic nephropathy was not incurred in or aggravated by active service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).  

7.  Diabetic gastronitis was not incurred in or aggravated by active service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).  

8.  Blindness was not incurred in or aggravated by active duty service, and is not 
related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.1000 (2014).  
 
9.  Hypertension was not incurred in or aggravated by active duty service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A. 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2014).  

10.  Congestive heart failure was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).  

11.  Arthritis was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A. 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303  3.307, 3.309, 3.1000 (2014).

12.  Hay fever was not incurred in or aggravated by active duty service, and may not be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2014). 

12.  A disability manifested by hernia was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2014).  

13.  Arthritis was not incurred in or aggravated by active duty service, nor is it 
related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a), 3.1000 (2014).  

14.  The legal criteria for basic eligibility for non-service connected disability pension with special monthly pension benefits are not met.  38 U.S.C.A. §§ 101(2), 107, 1521, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Neither the Appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

A review of the record shows that the Veteran died in September 2009.  Prior to his death, he had pending claims for service connection for service connection for diabetes mellitus, depression, diabetic gastronitis, blindness, congestive heart failure, diabetic peripheral neuropathy, diabetic nephropathy, arthritis, chronic hay fever, hypertension, hernia, arthritis, and entitlement to special monthly pension.  As noted in the Introduction, the RO granted the Appellant's request to have the Veteran's daughter be substituted as the claimant for the purposes of processing this appeal to completion.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14 , and 20 [76 Fed. Reg. 8666 -8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  
VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the agency of original jurisdiction issued to the Veteran prior to his death in April 2006, January 2007, February 2007, June 2008, October 2008, April 2009, August 2009 and to the Appellant in November 2009.  In June 2014, following her application for substitution on behalf of the Veteran's daughter, after the Veteran's death, she was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.  

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claims.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claims, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claims.  A review of the claims file shows that RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

Factual Background.

The service treatment records indicate that the enlistment examination, dated in June 1976, noted a blood pressure reading of 120/80; it also noted a scar from an inguinal hernia.  Visual acuity revealed distant vision of 20/400 in the right eye and 20/100 in the left eye, corrected to 20/20 in both eyes.  A treatment note dated in July 1976 indicates that the Veteran had a possible hernia/muscle strain.  A consultation sheet in August 1976 noted a diagnosis of right inguinal hernia.  On the occasion of an annual examination in July 1978, the Veteran's blood pressure reading was 112/68.  Visual acuity revealed distant vision of 20/400 in the right eye and 20/100 in the left eye, corrected to 20/20 in both eyes.  It was noted that the Veteran must wear correctable lenses at all times while in performance of all duties.  In November 1979, the Veteran was seen for complaints of flu symptoms; the impression was viral syndrome.  An annual examination was conducted in January 1980; at that time, he had a blood pressure reading of 20/100 in both eyes, corrected to 20/20 in both eyes.  It was also noted that the last episode of hay fever was treated with Excedrin.  

A February 1980 treatment note indicates that the Veteran was hit on the upper back when a tent came down on him; the diagnosis was soft tissue injury of the thoracic area posteriorly.  In October 1982, the Veteran's blood pressure was 112/76; distant visual acuity was 20/100 in the right eye and 20/200 in the left eye, corrected to 20/20.  In September 1983, the Veteran was diagnosed with left abdominal muscle strain.  In October 1984, he was diagnosed with viral gastroenteritis.  In March 1986, the Veteran was seen complaining that he woke up to lower back pain; the impression was probable back strain, rule out urinary tract infection.  An examination report dated in September 1986 shows that blood pressure was 120/76; distant visual acuity was 20/200 in the right eye and 20/202 in the left eye, corrected to 20/20.  A re-enlistment examination report dated in July 1991 shows a finding of adult-onset diabetes mellitus, and blood pressure reading of 135/72.  Distant visual acuity was 20/200 in the right eye and 20/200 in the left eye, corrected to 20/25 in the right eye and 20/20 in the left eye.  

In a Statement In Support Of Claim (VA Form 21-4138), dated in February 2006, the Veteran maintained that he did not have diabetes when he entered active service; however, he now had diabetic retinopathy which resulted in blindness.  He added that his diabetes had also caused additional disabilities, including neuropathy, gastronitis and gastroparesis; he also had developed hypertension and depression.  

A medical statement from Dr. Curtis Huynh, dated in March 2006, indicates that the Veteran was an inpatient at an acute rehabilitation center.  Dr. Huynh related that the Veteran was blind from retinopathy caused by his diabetes.  Dr. Huynh noted that the Veteran suffered from acute renal failure and had been on hemodialysis from February 6, 2006 to February 15, 2006.  The physician observed that this problem was directly related to his diabetes mellitus.  The physician further noted that the Veteran also suffered from gastroparesis which was also caused by his diabetes mellitus.  It was also noted that the Veteran had hypertension and depression, both of which were related to his multiple medical problems.  

Received in May 2006 were private treatment reports from several medical providers dated from December 2003 to March 2006.  These records show that the Veteran received ongoing clinical attention and treatment for numerous medical conditions, including severe hypertension, severe proliferative diabetic retinopathy in both eyes, and congestive heart failure.  The Veteran was admitted to a hospital in January 2004 with a diagnosis of coronary artery disease.  He underwent right and left heart catheterization and selective coronary angiography.  During a clinical visit in April 2004, the Veteran denied any history of depression.  Examination of the extremities and back was unremarkable; there was no deformity, clubbing, or any spinal abnormalities noted.  The assessment was non-insulin dependent diabetes mellitus, hypertension, and coronary artery disease.  A consultation note, dated December 15, 2005, indicates that the Veteran presented to the hospital as his wife found him unresponsive at home; upon presentation, he had a Foley catheter placed, complaining of penile pain due to a penile prosthesis that was fully inflated for the preceding 18 hours and the nurses were not aware of how to deflate it.  It was noted that he had a past medical history of diabetes mellitus with nephropathy, retinopathy and peripheral neuropathy, congestive heart failure, and poorly controlled hypertension.  The impressions were congestive heart failure, hypertension, renal failure, tension mental status, coronary artery disease, and penile pain with possible eroded inflatable penile prosthesis.  The Veteran was determined to be legally blind.  In February 2006, he was admitted to Summerlin with acute renal failure secondary to diabetic nephropathy.  

Received in June 2006 were additional treatment records from Nevada International Medical Center, dated from November 2004 to December 2005, reflecting ongoing treatment for multiple disabilities, including congestive heart failure, hypertension, diabetic neuropathy, diabetes mellitus and anemia.  

Received in August 2006 was a medical statement from Dr. Allen B. Thach, indicating that he had reviewed the Veteran's medical records, including his military records, and Form SF88 (re-enlistment examination) dated July 2, 1991, which noted a finding of adult-onset diabetes mellitus.  Dr. Thach stated that he had followed the Veteran for the past year or two for his diabetic eye disease; he was noted to have extremely severe diabetic retinopathy and had significant loss in both eyes.  Dr. Thach stated that, based on a review of the chart, it also appeared that he had several other diabetic related conditions, including heart problems, kidney problems, peripheral neuropathy, as well as problems with his central nervous system.  

Received in January 2007 were VA progress notes dated from June 2006 to November 2006, reflecting ongoing treatment for acute chronic renal failure.  

Of record is a medical statement in support of claim for aid and attendance by Dr. Thong Ton Tran, dated in February 2007, indicating that the Veteran was diagnosed with: non-ischemic cardiomyopathy, chronic renal failure, diabetes mellitus type II, diabetic retinopathy, congestive heart failure, hypertension, and anemia due to renal failure.  Dr. Tran stated that the Veteran's diabetic neuropathy limited his ability to know where his feet were, and the blindness made it worse.  Dr. Tran also stated that the Veteran's medical condition was very unstable; that he had been hospitalized four times in the preceding four months.  A private hospital report from Mountain View Hospital, indicates that the Veteran had been admitted in February 2007 for severe anemia, cardiomyopathy, hypertension and chronic renal failure.  

A VA examination for aid and attendance and housebound status conducted in April 2007 revealed that the Veteran was able to feed himself and perform activities of daily living with modified independence secondary to legal blindness.  The examiner reported that the Veteran had no limitation of the spine, trunk or neck.  He was able to leave his residence with assistance of a caregiver due to blindness.  He would use a walker.  The diagnosis was congestive heart failure and cardiomyopathy with ejection fraction, independent diabetes mellitus, type II, anemia, and chronic renal failure.  

Submitted in support of the Veteran's claim was an internet article regarding diabetes mellitus, including the symptoms of and treatment for the disease.  

VA outpatient treatment records dated from October 2006 to November 2007 
reflect ongoing treatment for diabetes mellitus with nephropathy and uropathy, blindness and depression.  A VA progress note dated in May 2007 indicates that the Veteran was legally blind and living in a nursing home.  Ongoing treatment for blindness and other complications of diabetes mellitus was indicated.  

Received in 2008 were private treatment reports from several providers dated from September 2007 to July 2008 that show that the Veteran received clinical evaluation and treatment for a significant number of medical problems, including hypertension, diabetes mellitus, diabetic retinopathy, depression, congestive heart failure, blindness, and coronary artery disease.  A private treatment report in February 2008 indicates that the Veteran was receiving treatment for end-stage renal disease, anemia, hypertension, type 2 diabetes mellitus, blindness, diabetic retinopathy, and depression.  

A VA compensation examination report dated in June 2009 shows that the Veteran exhibited psychiatric symptoms including nightmares, intrusive memories, inability to tolerate fireworks, and depression.  The diagnoses were PTSD and mood disorder secondary to his medical problems.

A medical statement from Dr. Allen B. Thach, dated in June 2012, indicates that the Veteran's service records were said to have been reviewed.  It was noted that an SF88, a re-enlistment examination report had noted a finding of adult onset diabetes mellitus.  Dr. Thach noted that he followed the Veteran from October 2004 until his death in September 2009.  Dr. Thach related that the Veteran had severe diabetic retinopathy that resulted in legal blindness in both eyes.  He also had several other diabetic related conditions, including heart problems, kidney problems, peripheral neuropathy as well as problems with the central nervous system.  Dr. Thach indicated that the Veteran required treatment for his eye problems; he had laser treatment done in both eyes for proliferative diabetic retinopathy, and he underwent vitrectomy in both eyes for severe diabetic retinopathy.
Legal Analysis-Service Connection.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In the context of Reserve or National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24). 

Certain chronic diseases, such as a chronic kidney disorder as a renal disease, cardiovascular disease, hypertension, Type II diabetes mellitus, and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Sweden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2014); a chronic kidney disorder as a renal disease, hypertension, Type II diabetes mellitus, and arthritis are qualifying chronic diseases within the meaning of this regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case with regard to the aforementioned issues.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board also recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Depression.

After careful review of the evidentiary record, the Board finds that service connection is not warranted for depression.  In this regard, the Board notes that the service treatment records are negative for any findings of a psychiatric disorder, including depression.  In addition, his post-service medical records do not reflect any documentation of depression until March 2006 when a private physician noted that the Veteran suffered from several disabilities, including depression.  In summary, there is a remarkable lack of evidence demonstrating any complaint or finding of a psychiatric disorder during the period from service discharge in 1996 until 2006.  Moreover, the record does not include any evidence of a relationship between the depression and the Veteran's active service other than the Veteran's own reports.  Rather, following a VA examination in June 2009, the examiner stated that the Veteran's mood disorder was due to his medical problems.  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's depression was not incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and active service.  As such, the Veteran's claim for service connection for depression must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).  

In summary, the preponderance of the evidence is against a finding of the presence 
of depression in service or for many years thereafter.  Moreover, there is no reliable evidence demonstrating a relationship between the Veteran's currently diagnosed depression and service or a service-connected disability.  Accordingly, there is no basis upon which to grant service connection.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant claim.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

Type II Diabetes Mellitus.

At the outset, the Board notes that although the Veteran had not alleged that his diabetes became manifest during his period of Active duty from June 15, 1976, to September 24, 1976, and from October 1982 to November 1986, the Board must still consider this possibility when adjudicating his claim.  In this regard, service medical records do not show any evidence of diabetes or blood sugar related problems during service and on separation examination the Veteran's endocrine system was found to be normal.  There is also no evidence of record that diabetes became manifest in the first post service year so as to warrant presumptive service connection.  While the reserve records reflect a notation of adult onset diabetes mellitus in July 1991, during an examination for enlistment in inactive ready reserve, membership in the inactive ready reserves does not constitute active duty for the purpose of establishing service connection for a disability.  Consequently, the first documentation of diabetes is not until 1991, some five years after separation from active duty.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, there is no evidence of record relating the Veteran's diabetes mellitus to his active service.  
Several years after service, beginning in 2004, long after the one-year presumptive period had elapsed, the post-service medical records show diagnosis and treatment of the Veteran for Type II diabetes mellitus.  None of these records contain any objective medical opinion that establishes a nexus between the Veteran's diabetes and his periods of active military service.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the claim for VA compensation for Type II diabetes mellitus.  The Veteran's endocrine system was shown to be normal throughout active duty with no objective clinical evidence supporting a diagnosis of diabetes manifest to a compensable degree within one year following his separation from active service in November 1986.  As a medical nexus between his diabetes has not been established through a demonstration of onset in service or through an objective nexus opinion, service connection on a direct basis is not warranted.  

Because the Veteran's diabetes mellitus was not demonstrated to have been clinically manifest to a compensable degree within the first year after his separation from his period of active service, service connection for diabetes cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Diabetic Neuropathy, Nephropathy, Gastronitis, 
Blindness, Hypertension, and Congestive Heart Failure.

In addition to diabetes mellitus, VA records show that the Veteran has been diagnosed with blindness, neuropathy, nephropathy, hypertension, and congestive heart failure.  However, the credible evidence of record fails to establish the in-service incurrence of these disabilities.  The Veteran's service treatment records do not show that the Veteran complained of or sought treatment for any symptoms or complaints related to the above cited disabilities.  While the records show that the Veteran had distant vision loss, they were correctable to 20/20.  It was noted that the Veteran must wear correctable lenses at all times while in performance of all duties. He was not diagnosed with legal blindness during his period of active duty.  Significantly, the record shows a diagnosis of diabetic retinopathy in 2005, many years after discharge from active military service.  The normal medical findings at the time of separation, in conjunction with the lapse of almost two decades between the Veteran's separation from active service and the first clinical evidence of his claimed disorder is probative evidence against the claim of service connection.  

The service treatment records are also negative for any clinical findings or diagnoses of hypertension, neuropathy, nephropathy, gastronitis, or heart disease.  The highest blood pressure reading, reported at entry into service, shows diastolic blood pressure of 80 and systolic blood pressure of 120.  VA regulations define hypertension as diastolic blood pressure of predominantly 90 mm or greater or systolic blood pressure of predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1). 

Based on these findings, the preponderance of the evidence is against the claim.  The first diagnosis of hypertension and heart disease was in 2004, which is 28 years after active service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection also is not warranted on a direct basis, as there is no medical evidence of any in-service incurrence or relationship between any cardiovascular disease, including hypertension and congestive heart failure and service.  

To the extent that it is claimed that the Veteran's conditions, including neuropathy, nephropathy, gastronitis, blindness, hypertension, and congestive heart failure, are secondary to a service-connected disability the claim has no merit.  In February 2006, the Veteran specifically claimed that the disorders are due to his diagnosed diabetes mellitus.  Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  Service connection has not been established for diabetes mellitus.  Therefore, the claims of entitlement to service connection for diabetic neuropathy, nephropathy, diabetic gastronitis, blindness, hypertension, and congestive heart failure on a secondary basis, must fail as a matter of law.  See 38 C.F.R. § 3.310 (2013).  In this instance, the law, and not the evidence, is dispositive of the claims, and therefore the claims should be denied because of lack of legal merit or of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, a discussion regarding service connection on a secondary basis is moot.

The Board has duly considered the applicability of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.  However, the preponderance of the evidence is against the claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal and the claims must be denied.  

Hernia, Chronic Hay Fever and Arthritis.

After careful review of the evidentiary record, the Board finds that service connection for hernia, chronic hay fever, and arthritis is not warranted.  Significantly, the Board notes that the Veteran's service treatment records show that in July 1976 and August 1976 a right inguinal hernia was noted.  However, the September 1976 separation clinical evaluation of the abdomen was normal.  Similarly, while the reserve records note complaints of flu symptoms and an episode of hay fever, the service treatment records do not reflect any diagnoses of chronic hay fever, or a finding of arthritis.  

The Veteran's post-service treatment records fail to show a diagnosis of hernia, 
chronic hay fever or arthritis.  Based on a review of the evidence, the Board concludes that service connection for hernia, chronic hay fever and arthritis for is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of hernia, chronic hay fever or arthritis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of hernia, chronic hay fever, or arthritis at any time during the appeal period.  

Accordingly, the preponderance of the evidence is against the appellant's claim for service connection for hernia, chronic hay fever, or arthritis for substitution or accrued benefits purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A § 5107.

Special Monthly Pension.

A non-service-connected pension is a benefit payable by VA to Veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) and who are permanently and totally disabled from non-service-connected disabilities not the result of the Veteran's willful conduct.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible Veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d) ), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60%, or (2) is permanently housebound (38 U.S.C.A. § 1521(e) ).  See also 38 C.F.R. § 3.351(b), (c), and (d).  

For both non-service-connected pension and special monthly pension, basic entitlement exists if (i) the Veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).  

With regard to the necessary service requirements in particular, a Veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

Unfortunately, in this case the Veteran does not meet the service requirement for eligibility for receipt of a non-service-connected pension or special monthly pension, because he did not have active service during a recognized period of war.  

The Veteran had active service between June 15, 1976, to September 24, 1976, and from October 1982 to November 1986.  The Vietnam era period includes August 5, 1964, through May 7, 1975.  38 C.F.R. § 3.2(f).  Accordingly, the Veteran served after the conclusion of the Vietnam era period of war.  The current Persian Gulf period of war began on August 2, 1990.  38 C.F.R. § 3.2(i).  Accordingly, the Veteran separated from active service prior to the start of the Persian Gulf period of war.  Therefore, the Veteran does not have active service during a period of war.  

Because the Veteran has not met the service eligibility in order to receive a nonservice-connected pension or special monthly pension, the appeals are denied.  

Legal Analysis-Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a Veteran's death, the evidence must show that disability that was incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.  

After review of the medical evidence in light of the above-noted criteria, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.  Simply stated, there is no medical evidence even suggesting the existence of a medical relationship between the Veteran's death and his military service.  

As indicated above, the Veteran's death certificate lists the immediate cause of death as end-stage renal disease.  At the time of death, service connection had been established for PTSD.  The appellant has contended that the Veteran's end-stage renal disease was caused by his diabetes mellitus which he incurred while he was in service.  A review of the Veteran's military records does not reveal complaints, diagnoses, or treatment for a kidney disorder or diabetes.  In this regard, the September 1976 and September 1986 separation medical examinations reflect the Veteran's genito-urinary system as normal.  In addition, urinalysis testing conducted at that time was negative for sugar and blood serology testing was also negative.  

Accordingly, in carefully reviewing the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's kidney disease and his period of active service on a direct basis.  As discussed above, the evidence shows that the Veteran's renal disease did not manifest until August 2005, well over a year after he separated from active service in September 1986.  Further, there is no competent or credible evidence showing that renal disease was caused or aggravated by an in-service disease, injury, or event.  As such, the Board finds that service connection for the cause of death cannot be granted on a direct basis with regard to the Veteran's renal disease.  See 38 C.F.R. § 3.304; Shedden, 381 F.3d at 1166-67.  Moreover, because the Veteran's kidney disease did not manifest to a compensable degree within one year of service separation, service connection for the cause of death also cannot be granted on a presumptive basis with regard to these disorders.  See 38 C.F.R. §§ 3.307, 3.309.  

To the extent that the appellant has claimed that the end-stage renal disease developed secondary to diabetes mellitus, service connection for the cause of death as directly related to diabetes mellitus cannot be granted.  Similarly, because service connection is not warranted for diabetes mellitus, service connection for renal disease as secondary to diabetes mellitus cannot be established as a matter of law.  See 38 C.F.R. § 3.310.  Thus, service connection for the cause of death based on the Veteran's renal disease or diabetes mellitus may not be granted.  See 38 C.F.R. § 3.312.  

The appellant has not argued and there is no evidence showing any other possible 
service-related causes of the Veteran's death, to include the service-connected PTSD.  

The Board regrets that it cannot render a decision in the appellant's favor, and is mindful of the hardships she has related.  While the Board is very sympathetic, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Accordingly, the Board finds that the preponderance of the evidence weighs against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of the Veteran's death must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for depression is denied.  

Service connection for type II diabetes mellitus is denied.  

Service connection for diabetic peripheral neuropathy is denied.  

Service connection for diabetic nephropathy is denied.  

Service connection for diabetic gastronitis is denied.  

Service connection for congestive heart failure is denied.  

Service connection for hypertension is denied.  
Service connection for blindness is denied. 

Service connection for chronic hay fever is denied.  

Service connection for arthritis is denied.  

Special monthly pension for accrued benefits purposes is denied.  

Service connection for the cause of the Veteran's death is denied.  

REMAND

Regarding the remaining issue on appeal, unfortunately a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

The Veteran claimed that he sustained a back injury during active service and he continued to experience back problems after service.  

In this regard, the Board notes that the service treatment records indicate that in February 1980, the Veteran was hit on the upper back when a tent came down on him.  The diagnosis was soft tissue injury of the thoracic area, posteriorly.  Moreover, the Board finds that the Veteran is competent and credible to report that he had had chronic back pain since that time because these symptoms are 
observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Of record is a lay statement from C. L. H. dated in June 2011, indicating that he served with the Veteran at the Naval Air Station in Glenview Illlinois from 1983 to 1987.  During that four year span, he recalled hearing the Veteran complain of back pain on numerous occaisons.  On one occasion, the Veteran complained of severe back pain after slipping on the stairway while moving a file cabinet, and he allowed him to go to the dispensary.  He also recalled other occasions when the Veteran would complain about sitting for too long and had to walk around for a while.  He recalled driving the Veteran to the base dispensary several times when he expressed some episodes of extreme pain.  He believed the Veteran's pain to be real because he knew the Veteran as a Marine with a good character.  He also believed that his back pain was aggravated by his active duty experiences in the Marine Corps.  

The Veteran had a pending claim of service connection for back pain at the time of his death.  The record indicates a long history of complaints of back pain, and the lay statement of the Veteran and fellow service members.  No VA examination or opinion as to service connection was provided prior to the Veteran's death.  The duty to assist includes requiring VA to develop medical evidence through a "retrospective" medical evaluation in situations, such as this one, where the medical evidence of record is inadequate.  Chotta v. Peake, 22 Vet. App. 80 (2008). In light of the long history of complaints and the inability to examine the Veteran since his death, a retrospective opinion will be most helpful to the Board in determining if the Veteran's back problems are related to his military service or to events after service.  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)
 
1.  The agency of original jurisdiction shall obtain a retrospective  medical opinion from a VA physician, based on a complete review of the record, as to whether the Veteran's back condition was at least as likely as not the result of his active service, to include the reported incident in February 1980.  The examiner must consider all of the records in the claims file, to include the Veteran's lay statements regarding his pain, as well as the statement from C. L. H., dated in June 2011.

The examiner is also requested to opine whether it is at least as likely as not that the Veteran had manifested arthritis of the back to a compensable degree within one year of separation from a period of active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


